Name: Council Regulation (EEC) No 2454/81 of 27 July 1981 on the application of Decision No 3/81 of the EEC - Finland Joint Committee adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: Europe;  international trade;  chemistry;  international affairs;  executive power and public service
 Date Published: nan

 No L 247 / 32 Official journal of the European Communities 31 . 8 . 81 COUNCIL REGULATION (EEC ) No 2454 / 81 of 27 July 1981 on the application of Decision No 3 / 81 of the EEC - Finland Joint Committee adding to and amending Lists A and B annexed to Protocol 3 concerning the definition of the concept of 'originating products ' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , HAS ADOPTED THIS REGULATION : ! Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof , Having regard to the proposal from the Commission , Whereas an Agreement between the European Economic Community and the Republic of Finland ( 1 ) was signed on 5 October 1973 and entered into force on 1 January 1974 ; Decision No 3 / 81 of the EEC  Finland Joint Committee shall apply in the Community . The text of the Decision is attached to this Regulation . Article 2 Whereas by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the above Agreement , the Joint Committee has adopted Decision No 3 / 81 adding to and amending Lists A and B annexed to that Protocol ; This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all - Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER f 1 ) OJ No L 328 , 28 . 11 . 1973 , p . 2 .